2019 WI 99

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2019AP577-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Ricardo Perez, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Ricardo Perez,
                                  Respondent.

                             DISCIPLINARY PROCEEDINGS AGAINST PEREZ

OPINION FILED:          November 19, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                                2019 WI 99
                                                                        NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.     2019AP577-D


STATE OF WISCONSIN                                   :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Ricardo Perez, Attorney at Law:

Office of Lawyer Regulation,                                                   FILED
             Complainant,                                               NOV 19, 2019
       v.                                                                  Sheila T. Reiff
                                                                        Clerk of Supreme Court
Ricardo Perez,

             Respondent.




       ATTORNEY         disciplinary        proceeding.         Attorney's          license

suspended.



       ¶1    PER       CURIAM.     We     review    Referee       Kim     M.    Peterson's

report      and    recommendation         that     the    court     declare        Attorney

Ricardo Perez in default and suspend his license to practice law

in    Wisconsin        for   a   period    of    nine    months     for      professional

misconduct        in    connection        with     his   representation           of     four

clients.      The referee also recommended that Attorney Perez pay

the full costs of this proceeding, which are $1,957.12 as of
August 21, 2019.
                                                                         No.     2019AP577-D



    ¶2        Since    no    appeal     has     been     filed,        we      review      the

referee's report pursuant to Supreme Court Rule (SCR) 22.17(2).

After reviewing the matter, we agree with the referee that,

based on Attorney Perez's failure to answer the Office of Lawyer

Regulation's (OLR) complaint, the OLR is entitled to a default

judgment.       We also agree with the referee that a nine-month

suspension of Attorney Perez's law license is an appropriate

sanction for his professional misconduct.                         Finally, we agree

that Attorney Perez should be required to pay the full costs of

this proceeding.

    ¶3        Attorney      Perez     was     admitted       to   practice           law   in

Wisconsin in 2000 and practiced in Kenosha.                         On February 14,

2018,   Attorney       Perez's      Wisconsin     law    license         was     suspended

pursuant to SCR 22.03(4) due to his willful failure to cooperate

in an OLR investigation.              In October 2018, his law license was

suspended for failure to pay state bar dues and failure to file

a trust account certification.                  Attorney Perez's license was

also administratively suspended on June 5, 2019, for failure to
comply with continuing legal education reporting requirements.

His license remains suspended.

    ¶4        The OLR filed a complaint against Attorney Perez on

March   25,    2019.        The     first   client      matter     detailed          in    the

complaint involved Attorney Perez's representation of R.J., who

hired Attorney Perez to represent her in a personal injury case

stemming    from      her   January    2015     fall    at   a    drug       store.        The

initial     attorney-client          meeting     occurred         at        R.J.'s      home.
Attorney Perez gave R.J. a document with his contact information
                                            2
                                                              No.    2019AP577-D



and information pertaining to the drug store.                Attorney Perez

told   R.J.    to   contact   him   when   she   had   finished    her    medical

treatment.

       ¶5     R.J. left three or four messages for Attorney Perez

around December 2016 and January 2017, but received no response.

In February 2017, R.J. sent Attorney Perez a letter asking about

the status of her case and asking why he had not responded to

her calls.      Attorney Perez failed to respond.          The February 2017

letter was the last contact R.J. had with Attorney Perez.

       ¶6     R.J. filed a grievance with the OLR against Attorney

Perez.      On September 19, 2017, the OLR sent a letter to Attorney

Perez by first class mail requesting his written response to

R.J.'s grievance by October 12, 2017.              The letter was sent to

Attorney Perez's last known place of business as listed with the

State Bar of Wisconsin.        Attorney Perez did not respond.

       ¶7     The OLR sent a second letter to Attorney Perez, by

first class and certified mail, on October 27, 2017 asking for a

response to R.J.'s grievance by November 8, 2017.                 The certified
letter was returned marked "return to sender, unclaimed, unable

to forward."        The first class letter was not returned.             Attorney

Perez failed to respond.

       ¶8     On December 1, 2017, the OLR sent Attorney Perez a

third letter, which was personally served on Attorney Perez on

December 11, 2017.        The letter required Attorney Perez to file a

response to R.J.'s grievance no later than seven days from the

date of service.       Attorney Perez failed to respond.


                                       3
                                                            No.    2019AP577-D



    ¶9       The OLR filed a motion asking this court to order

Attorney Perez to show cause why his law license should not be

temporarily suspended due to his failure to cooperate in the

OLR's investigation.         Attorney Perez failed to respond to the

order   to   show   cause,   and   on   February   14,   2018,    this   court

temporarily suspended Attorney Perez's license to practice law

in Wisconsin.

    ¶10      The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Perez's representation of

R.J.:

    Count One:    By failing to take prompt and diligent
    action on R.J.'s personal injury claim, Attorney Perez
    violated SCR 20:1.3.1

    Count Two: By failing to respond to R.J.'s inquiries
    or otherwise keep her informed as to case status,
    Attorney   Perez   violated SCR   20:1.4(a)(3)2  and
    SCR 20:1.4(a)(4).3

    Count Three:    By willfully failing to respond to the
    OLR's   attempt   to   investigate   R.J.'s   grievance,
    Attorney    Perez    violated    SCR    22.03(2)4    and
    SCR 22.03(6), enforceable via SCR 20:8.4(h).6
                 5



    1  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    2  SCR 20:1.4(a)(3) provides:     "A lawyer shall keep                 the
client reasonably informed about the status of the matter."
    3  SCR 20:1.4(a)(4) provides:     "A lawyer shall promptly
comply with reasonable requests by the client for information."
    4   SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
                                                    (continued)
                                        4
                                                        No.    2019AP577-D



    ¶11     The   second   client   matter   detailed   in    the   OLR's

complaint involved Attorney Perez's representation of L.H., who

signed a fee agreement with Attorney Perez for representation in

a personal injury case.      L.H. informed Attorney Perez, via voice

mail, that she had completed her medical treatment on December

15, 2017.     Attorney Perez returned the phone call and said it

would be 60-90 days before L.H. would receive a response to her

claim.    In December 2017, at Attorney Perez's request, L.H.

provided him with a signed release for medical records.

    ¶12     L.H. called Attorney Perez on multiple occasions, but

he failed to respond.      Attorney Perez failed to notify L.H. that

his law license had been suspended on February 14, 2018, and he


    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail a
    request for a written response.      The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    5  SCR   22.03(6)   provides:  "In   the   course   of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
    6  SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                    5
                                                                  No.    2019AP577-D



failed to advise her to seek legal advice elsewhere.                      Attorney

Perez     never    provided      L.H.    with      her   case    file    following

termination of representation due to the suspension of his law

license.

    ¶13     L.H. filed a grievance with the OLR against Attorney

Perez.     On August 28, 2018, the OLR sent Attorney Perez a letter

via first class mail to his last known address requesting a

written    response     to    the      grievance    by   September      20,   2018.

Attorney Perez failed to respond.               The OLR sent Attorney Perez a

second letter on October 10, 2018 requesting a written response

within seven days of service.                 Attorney Perez was personally

served    with    the   letter    on    October    22,   2018,   but     failed   to

respond to it.

    ¶14     The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Perez's representation of

L.H.:

    Count Four:   By failing to take prompt and diligent
    action on L.H.'s personal injury claim, Attorney Perez
    violated SCR 20:1.3.

    Count Five:   By failing to keep L.H. informed about
    the status of her case and respond to her requests for
    information, Attorney Perez violated SCR 20:1.4(a)(3)
    and (4).

    Count Six:   By failing to provide L.H. notice of his
    law license suspension, and to advise L.H. to seek
    legal advice of her choice elsewhere, Attorney Perez
    violated SCR 22.26(1)(a) and (b),7 enforceable via
    SCR 20:8.4(f).8


    7    SCR 22.26(1) provides:

                                                                        (continued)
                                          6
                                                       No.    2019AP577-D


    Count Seven: By failing to provide L.H. with her case
    file   materials  after   the  termination   of   his
    representation,     Attorney      Perez      violated
    SCR 20:1.16(d).9

    Count Eight: By willfully failing to provide the OLR
    with a response to L.H.'s grievance, Attorney Perez
    violated SCR 22.03(2) and SCR 22.03(6), enforceable
    via SCR 20:8.4(h).
    ¶15    The   third   client    matter   detailed   in    the   OLR's

complaint arose out of Attorney Perez's representation of C.H.

In October 2016, C.H. entered into a contingent fee agreement


         On or before the effective date of license
    suspension or revocation, an attorney whose license is
    suspended or revoked shall do all of the following:

         (a) Notify by certified mail all clients being
     represented in pending matters of the suspension or
     revocation and of the attorney's consequent inability
     to act as an attorney following the effective date of
     the suspension or revocation.

         (b) Advise the clients to seek legal advice of
     their choice elsewhere.
    8  SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."
    9   SCR 20:1.16(d) provides:

         Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.


                                   7
                                                                              No.   2019AP577-D



with   Attorney      Perez      for    representation         in    a    personal      injury

matter.       C.H. signed and returned a written fee contract to

Attorney Perez at his direction.

       ¶16   On October 18, 2016, Attorney Perez emailed C.H. and

requested     a     copy   of    the    police       report    in       her    case.      C.H.

informed     him    via    email      the    same     day    that    she       would   follow

through with this request.               Starting in October 2016, C.H. began

calling and leaving email messages for Attorney Perez asking for

a status update on her case, but he failed to respond.

       ¶17   C.H.      terminated            Attorney        Perez's          representation

effective March 11, 2017, via an email she sent to him and also

via a certified letter.                In her correspondence, C.H. said she

had been trying to contact Attorney Perez for over a month and

that   she    had    called     him     at    least     20   times      or     more    without

receiving any response.               Attorney Perez failed to respond to the

email or the certified letter.                     He never provided C.H. with her

case file materials following termination of his representation.

       ¶18   In the summer of 2017, Attorney Perez called C.H.,
apologized for the delayed response to her emails and phone

calls, and falsely informed her that a healthcare provider had

never released her medical records to him.                              C.H. subsequently

confirmed with the healthcare provider that the records had in

fact been released to Attorney Perez.

       ¶19   C.H. filed a grievance with the OLR against Attorney

Perez.       On September 6, 2018, the OLR sent Attorney Perez a

letter via first class mail to his last known address provided
to the State Bar of Wisconsin asking for a written response to
                                               8
                                                            No.   2019AP577-D



the grievance by September 28, 2018.            Attorney Perez failed to

respond.

    ¶20    On October 10, 2018, the OLR sent Attorney Perez a

second   letter   by   first    class   mail.   He   was   also   personally

served with the second letter on October 22, 2018.            Although the

October 10th letter requested a written response from Attorney

Perez within seven days of service, he failed to respond.

    ¶21    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Perez's representation of

C.H.:

    Count Nine:   By failing to take prompt and diligent
    action on C.H.'s personal injury claim, Attorney Perez
    violated SCR 20:1.3.

    Count Ten:   By failing to keep C.H. informed about the
    status of her case and promptly respond to her
    inquiries as to case status, Attorney Perez violated
    SCR 20:1.4(a)(3) and (4).

    Count Eleven:   By failing to provide C.H. with her
    case file materials after the termination of his
    representation,     Attorney     Perez      violated
    SCR 20:1.16(d).

    Count   Twelve:             By   misrepresenting   case   status
    information    to          C.H.,    Attorney   Perez    violated
    SCR 20:8.4(c).10

    Count Thirteen:   By willfully failing to provide the
    OLR with a response to C.H.'s grievance, Attorney
    Perez   violated  SCR   22.03(2)  and  SCR  22.03(6),
    enforceable via SCR 20:8.4(h).


    10 SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."


                                        9
                                                                            No.    2019AP577-D



      ¶22   The         fourth    client      matter       detailed        in     the   OLR's

complaint arose out of Attorney Perez's representation of A.M.

A.M. entered into a contingent fee agreement with Attorney Perez

for representation in a personal injury matter on December 27,

2015.

      ¶23   On August 15, 2016, A.M. emailed Attorney Perez asking

to meet in person and asking that he "get this process going,"

since she was being pursued by bill collectors for outstanding

medical expenses related to her injuries.                       Attorney Perez failed

to respond.

      ¶24   On         March     1,   2017,        A.M.    emailed         Attorney     Perez

informing him that a customer service representative for her

treatment provider confirmed they had not received a request for

her     medical        records    from    Attorney         Perez,     despite       Attorney

Perez's representation to A.M. that he had done so.                                 Attorney

Perez failed to respond.

      ¶25   On March 7, 2017, A.M. emailed Attorney Perez citing

difficulty        in     communicating        with       him   and    questioning        why,
despite the fact that she concluded her medical treatment six

months    earlier,        Attorney       Perez     had    still      not    requested     her

medical records from the treatment provider.                               Attorney Perez

failed to respond.

      ¶26   On March 14, 2017, A.M. emailed Attorney Perez saying,

"After another week of no communication from you, I no longer

wish to seek your representation.                         I need you to definitely

acknowledge receipt of this note, so that I can move forward
with my insurance company."               Attorney Perez failed to respond.
                                              10
                                                                     No.    2019AP577-D



       ¶27    On May 12, 2017, Attorney Perez emailed A.M. saying he

had sent her medical records to the insurer "last week," and he

expected to hear from the insurer within four to six weeks.                           In

fact, he had not sent the medical records to the insurer.

       ¶28    On July 25, 2017, Attorney Perez emailed A.M. saying

that    the   following        day   he   would      send   a    claim     notice    via

certified mail to the insurer seeking a response within 30 days.

The claim notice was never sent.

       ¶29    On     August    17,    2017,     A.M.    emailed      Attorney       Perez

seeking an update about her case.                 Attorney Perez responded the

same day, stating he had previously sent the claim notice and

the 30-day response was due the following day.                        On August 21,

2017,   Attorney       Perez    emailed       A.M.   saying     he   had    still    not

received a response to the claim notice.                        In fact, the claim

notice had never been sent.

       ¶30    On September 12, 2017, A.M. emailed Attorney Perez for

an update on her case.               Attorney Perez failed to respond.                On

October 1, 2017, A.M. emailed Attorney Perez and informed him to
take no further action on her case.                  She demanded that he return

her file with 14 days.               She emailed him again on October 10,

2017 reiterating her October 1, 2017 message, but Attorney Perez

failed to respond.

       ¶31    A.M.     subsequently       received      confirmation        from     the

insurer that Attorney Perez never submitted a claim notice.                           On

October 21, 2017, A.M. again emailed Attorney Perez seeking the

return of her file within seven days and telling him to stop all
work on her case other than to inform the insurer within 72
                                          11
                                                     No.   2019AP577-D



hours that he no longer represented her.     Attorney Perez did not

respond.

       ¶32   A.M. filed a grievance against Attorney Perez with the

OLR.     On May 31, 2018, the OLR sent Attorney Perez a letter

requesting a written response to the grievance by June 25, 2018.

Attorney Perez failed to respond.

       ¶33   On July 9, 2018, the OLR sent Attorney Perez a second

letter requesting a written response by July 19, 2018.      Attorney

Perez failed to respond.

       ¶34   The OLR attempted personal service of A.M.'s grievance

at the address Attorney Perez had provided to the State Bar of

Wisconsin, at which the OLR had previously been successful in

personally serving him.      This time, despite several attempts,

Attorney Perez could not be personally served.

       ¶35   The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Perez's representation of

A.M.:

       Count Fourteen:    By failing to diligently advance
       A.M.'s personal injury claim, Attorney Perez violated
       SCR 20:1.3.

       Count Fifteen:   By failing to keep A.M. reasonably
       informed about the status of her case and promptly
       respond to reasonable requests for information about
       her case, Attorney Perez violated SCR 20:1.4(a)(3)
       and (4).

       Count Sixteen:       By misrepresenting case status
       information    to   A.M.,  Attorney   Perez violated
       SCR 20:8.4(c).

       Count Seventeen: By failing to provide A.M. with her
       file after the termination of representation or inform


                                  12
                                                                    No.        2019AP577-D


      the insurer of the termination of his representation,
      Attorney Perez violated SCR 20:1.16(d).

      Count Eighteen:   By failing to respond to the OLR's
      written request for a response to A.M.'s grievance,
      Attorney Perez violated SCR 22.03(2), enforceable via
      SCR 20:8.4(h).
      ¶36     In addition to the four client matters detailed in the

OLR's complaint, the complaint also alleged that Attorney Perez

practiced      law        following     his     February      14,       2018     license

suspension.
      ¶37     In late January 2018, prior to the temporary license

suspension, Attorney Perez had entered written not guilty pleas

for   a   client     in    four   separate      but   related    traffic       cases    in

Milwaukee County Circuit Court.                The initial appearance for each

case was scheduled for March 21, 2018.                  On that date, after his

law   license       had    been   suspended,      Attorney      Perez    appeared       in

circuit court for the initial appearance on the four cases.                            Due

to the unavailability of the district attorney's office, the

initial appearance for all cases was rescheduled to March 30,

2018.

      ¶38     On March 30, 2018, Attorney Perez appeared in circuit

court with his client.            Three of the four cases were dismissed.

A   finding    of    guilt    was     entered    on   the    remaining     case,       and

penalties were imposed.               Attorney Perez failed to notify his

client, opposing counsel, or the court that his law license had

been suspended.

      ¶39     The OLR commenced a formal investigation of Attorney

Perez's practice of law while suspended.                    On May 23, 2018, the
OLR sent Attorney Perez a letter via first class mail requesting

                                          13
                                                             No.     2019AP577-D



a written response by June 15, 2018.             Attorney Perez failed to

respond.

      ¶40    On July 9, 2018, the OLR sent Attorney Perez a second

letter requesting a written response by July 19, 2018.                Attorney

Perez failed to respond.        The OLR attempted personal service at

the   address    Attorney   Perez     provided    to   the   State     Bar    of

Wisconsin but was unsuccessful in personally serving him.

      ¶41    The OLR's complaint alleged the following counts of

misconduct     with   respect   to   Attorney    Perez's   practice    of    law

while his license was temporarily suspended:

      Count Nineteen:     By failing to notify his client,
      opposing counsel, or the court that his law license
      had   been   temporarily  suspended,  Attorney  Perez
      violated SCR 22.26(1)(a), (b), and (c),11 enforceable
      via SCR 20:8.4(f).

      Count Twenty:      By appearing in Milwaukee County
      Circuit Court on March 21 and 30, 2018, following his
      temporary   suspension,     Attorney   Perez   violated
      SCR 22.26(2),12 enforceable via SCR 20:8.4(f).

      11   SCR 22.26(1)(c) provides:

           Promptly provide written notification to the
      court or administrative agency and the attorney for
      each party in a matter pending before a court or
      administrative agency of the suspension or revocation
      and of the attorney's consequent inability to act as
      an attorney following the effective date of the
      suspension or revocation. The notice shall identify
      the successor attorney of the attorney's client or, if
      there is none at the time notice is given, shall state
      the client's place of residence.
      12   SCR 22.26(2) provides:

           An attorney whose license to practice law is
      suspended or revoked or who is suspended from the
                                                  (continued)
                                      14
                                                           No.     2019AP577-D


    County Twenty One: By failing to respond to the OLR's
    written request for a response to the allegation that
    he practiced law while suspended, Attorney Perez
    violated SCR 22.03(2), enforceable via SCR 20:8.4(h).
    ¶42     The referee was appointed on May 9, 2019.            On June 10,

2019, the OLR filed a notice of motion and motion for default

judgment.     An affidavit of OLR's assistant litigation counsel

Thomas J. Laitsch averred that on April 16, 2019, the OLR had

filed an affidavit of attempted service of the complaint on

Attorney    Perez.   The   affidavit    stated   that   the      OLR   served

Attorney     Perez   pursuant     to    SCR   22.13(1)13      by       sending

authenticated copies of the complaint and order to answer by

certified mail to the most recent address furnished by Attorney

Perez to the State Bar of Wisconsin and that Attorney Perez

failed to file an answer to the complaint.




    practice of law may not engage in this state in the
    practice of law or in any law work activity
    customarily done by law students, law clerks, or other
    paralegal personnel, except that the attorney may
    engage in law related work in this state for a
    commercial employer itself not engaged in the practice
    of law.
    13   SCR 22.13(1) provides:

         The complaint and the order to answer shall be
    served upon the respondent in the same manner as a
    summons under section 801.11(1) of the statutes.  If,
    with reasonable diligence, the respondent cannot be
    served under section 801.11(1)(a) or (b) of the
    statutes, service may be made by sending by certified
    mail an authenticated copy of the complaint and order
    to answer to the most recent address furnished by the
    respondent to the state bar.


                                   15
                                                                   No.    2019AP577-D



       ¶43   On    August   2,      2019,    the    referee   issued      a     report

recommending that this court grant the OLR's motion for default

judgment.     The referee found that service upon Attorney Perez

had been accomplished pursuant to SCR 22.13(1).

       ¶44   Based upon Attorney Perez's failure to file an answer

or otherwise appear in the proceeding, the referee recommended

that he be declared to be in default.                   The referee found that

the factual allegations of the OLR's complaint should be taken

as   true    and   proven     by    clear,       satisfactory,     and    convincing

evidence.      The referee recommended a nine-month suspension of

Attorney Perez's Wisconsin law license and the imposition of the

full costs of the proceeding.

       ¶45   Attorney   Perez       did     not    appeal   from    the    referee's

report and recommendation, so we proceed with our review of the

matter pursuant to SCR 22.17(2).                 We review a referee's findings

of fact subject to the clearly erroneous standard.                        See In re

Disciplinary Proceedings Against Eisenberg, 2004 WI 14, ¶5, 269

Wis. 2d 43, 675 N.W.2d 747.              We review the referee's conclusions
of law de novo.         Id.        We determine the appropriate level of

discipline independent of the referee's recommendation.                         See In

re Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261

Wis. 2d 45, 660 N.W.2d 686.

       ¶46   We agree with the referee that Attorney Perez should

be declared in default.            In addition, the referee appropriately

relied upon the allegations of the complaint, which were deemed

admitted by Attorney Perez's failure to answer.                    Thus, we agree
with   the   referee    that       the   factual     allegations    of    the    OLR's
                                            16
                                                                                    No.     2019AP577-D



complaint          may     be        taken       as        true    and      proved        by     clear,

satisfactory,            and     convincing             evidence          that     Attorney          Perez

committed         all     of    the     counts          of      misconduct        alleged       in       the

complaint.

       ¶47     With       respect          to    the       appropriate           discipline,         upon

careful       review       of    the       matter,         we     agree    with     the     referee's

recommendation for a nine-month suspension of Attorney Perez's

license       to    practice           law      in      Wisconsin.               Although       no       two

disciplinary proceedings are identical, a nine-month suspension

is    generally          consistent        with       the       sanction     imposed       in       In    re

Disciplinary Proceedings Against Cavendish-Sosinski, 2004 WI 30,

270 Wis. 2d 200, 676 N.W.2d 887 (attorney's license suspended

for    nine    months          for    25     counts        of     misconduct       involving         nine

clients.           As     in    this       case,      the       attorney     defaulted          by       not

answering the complaint.                        As here, the attorney had no prior

disciplinary history).                  This case is also somewhat analogous to

In re Disciplinary Proceedings Against Hansen, 2009 WI 56, 318

Wis. 2d 1, 768 N.W.2d 1 (attorney's license suspended for nine
months      for     28     counts      of       misconduct         involving        four       separate

matters); and In re Disciplinary Proceedings Against Nott, 2003

WI    17,     260        Wis. 2d 4,          658      N.W.2d 438           (attorney's          license

suspended      for       nine    months         for        multiple       counts    of    misconduct

involving three clients).

       ¶48     We also agree with the referee's recommendation that

Attorney       Perez       be    required          to      pay     the    full     costs       of     this

proceeding.          The OLR does not seek restitution, and we do not
impose a restitution award.
                                                      17
                                                       No.   2019AP577-D



    ¶49   IT IS ORDERED that the license of Ricardo Perez to

practice law in Wisconsin is suspended for a period of nine

months, effective the date of this order.

    ¶50   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Ricardo Perez shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $1,957.12 as

of August 21, 2019.

    ¶51   IT IS FURTHER ORDERED that, to the extent he has not

already done so, Ricardo Perez shall comply with the provisions

of SCR 22.26 concerning the duties of an attorney whose license

to practice law has been suspended.

    ¶52   IT    IS   FURTHER   ORDERED   that   compliance   with   all

conditions with this order is required for reinstatement.           See

SCR 22.29(4).

    ¶53   IT IS FURTHER ORDERED that the temporary suspension of

Ricardo Perez's Wisconsin law license imposed on February 14,

2018 is hereby lifted.




                                  18